EXHIBIT 10.2

 

THE NEW YORK TIMES COMPANY
1991 EXECUTIVE CASH BONUS PLAN
AS AMENDED THROUGH OCTOBER 11, 2007

 


1.    NAME AND GENERAL PURPOSE


 


THE NAME OF THIS PLAN IS THE NEW YORK TIMES COMPANY 1991 EXECUTIVE CASH BONUS
PLAN (HEREINAFTER CALLED THE “PLAN”). THE PURPOSE OF THE PLAN IS TO ENABLE THE
COMPANY (AS HEREINAFTER DEFINED) TO RETAIN AND ATTRACT EXECUTIVES WHO ENHANCE
ITS TRADITION AND CONTRIBUTE TO ITS SUCCESS BY THEIR ABILITY, INGENUITY AND
INDUSTRY, AND TO ENABLE THEM TO PARTICIPATE IN THE LONG-TERM SUCCESS AND GROWTH
OF THE COMPANY.


 


2.    DEFINITIONS


 


(A)                                  “AWARDS”—HAS THE MEANING SPECIFIED IN
SECTION 4 HEREOF.


 


(B)                                 “BOARD”—MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


 


(C)                                  “CODE”—MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


 


(D)                                 “CODE SECTION 409A” SHALL MEAN SECTION 409A
OF THE CODE (OR ANY SUCCESSOR PROVISION).


 


(E)                                  “COMMITTEE”—MEANS THE COMMITTEE REFERRED TO
IN SECTION 3 OF THE PLAN. IF AT ANY TIME NO COMMITTEE SHALL BE IN OFFICE, THEN
THE FUNCTIONS OF THE COMMITTEE SPECIFIED IN THE PLAN SHALL BE EXERCISED BY THE
NON-EMPLOYEE MEMBERS OF THE BOARD.


 


(F)                                    “COMPANY”—MEANS THE NEW YORK TIMES
COMPANY, A CORPORATION ORGANIZED UNDER THE LAWS OF THE STATE OF NEW YORK (OR ANY
SUCCESSOR CORPORATION), AND, UNLESS THE CONTEXT OTHERWISE REQUIRES, ITS
SUBSIDIARIES (AS HEREINAFTER DEFINED) AND OTHER NON-CORPORATE ENTITIES IN WHICH
IT OWNS DIRECTLY OR INDIRECTLY 20% OR MORE OF THE EQUITY INTERESTS. A
“SUBSIDIARY” MEANS ANY CORPORATION IN WHICH THE COMPANY POSSESSES DIRECTLY OR
INDIRECTLY 50% OR MORE OF THE COMBINED VOTING POWER OF ALL CLASSES OF STOCK.


 


(G)                                 “CONSOLIDATED STATEMENT OF INCOME”—MEANS THE
CONSOLIDATED STATEMENT OF INCOME (OR ANY COMPARABLE STATEMENT, HOWEVER
DESIGNATED) OF THE COMPANY, AUDITED BY THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY AND CONTAINED IN THE COMPANY’S ANNUAL REPORT TO
STOCKHOLDERS OR PROXY STATEMENT.


 


(H)                                 “INCOME BEFORE INCOME TAXES”—MEANS THE
AMOUNT DESIGNATED AS INCOME BEFORE INCOME TAXES FOR THE APPLICABLE YEAR AND
SHOWN SEPARATELY ON THE CONSOLIDATED STATEMENT OF INCOME FOR SUCH YEAR.


 


(I)                                     “PARTICIPANT”—MEANS A KEY EMPLOYEE OF
THE COMPANY WHO IS SELECTED BY THE COMMITTEE TO PARTICIPATE IN ANY PART OF THE
PLAN FROM AMONG PERSONS WHO IN THE JUDGMENT OF THE COMMITTEE ARE KEY EMPLOYEES
OF THE COMPANY. IN GENERAL, KEY EMPLOYEES ARE THOSE EMPLOYEES WHO HAVE PRINCIPAL
RESPONSIBILITY FOR, OR WHO CONTRIBUTE SUBSTANTIALLY TO, THE MANAGEMENT
EFFICIENCY, EDITORIAL ACHIEVEMENT OR FINANCIAL SUCCESS OF THE COMPANY. ONLY
EMPLOYEES OF THE NEW YORK TIMES COMPANY, ITS SUBSIDIARIES AND OTHER
NON-CORPORATE ENTITIES IN WHICH IT OWNS DIRECTLY OR INDIRECTLY 40% OR MORE OF
THE EQUITY INTERESTS ARE ELIGIBLE TO PARTICIPATE IN THE PLAN.

 

--------------------------------------------------------------------------------


 


(J)                                     “RETIREMENT”—MEANS RETIREMENT AS DEFINED
BY THE TERMS OF “THE NEW YORK TIMES COMPANIES PENSION PLAN” WHICH BECAME
EFFECTIVE DECEMBER 31, 1988, OR ANY SUCCESSOR RETIREMENT PLAN, WHETHER OR NOT
THE PARTICIPANT IS A MEMBER OF SUCH RETIREMENT PLAN, AND, IN THE CASE OF
EMPLOYEES OF AFFILIATED PUBLICATIONS, INC., OR ANY SUBSIDIARY THEREOF, WHO
RETIRE UNDER THE TERMS OF THE GLOBE NEWSPAPER COMPANY RETIREMENT PLAN, WHICH
BECAME EFFECTIVE JANUARY 1, 1994 (THE “GLOBE PENSION PLAN”) OR ANY SUCCESSOR
RETIREMENT PLAN, “RETIREMENT” SHALL ALSO MEAN RETIREMENT AS DEFINED BY THE TERMS
OF THE GLOBE PENSION PLAN OR ANY SUCCESSOR PLAN.


 


(K)                                  “SPECIFIED EMPLOYEE”—MEANS ANY EMPLOYEE
WHO, AT ANY TIME DURING THE 12-MONTH PERIOD ENDING ON THE IDENTIFICATION DATE,
IS A “SPECIFIED EMPLOYEE” UNDER CODE SECTION 409A, AS DETERMINED BY THE
COMMITTEE OR ITS DELEGATE. THE DETERMINATION OF SPECIFIED EMPLOYEES, INCLUDING
THE NUMBER AND IDENTITY OF PERSONS CONSIDERED SPECIFIED EMPLOYEES AND THE
IDENTIFICATION DATE, SHALL BE MADE BY THE COMMITTEE OR ITS DELEGATE IN
ACCORDANCE WITH THE PROVISIONS OF CODE SECTIONS 416(I) AND 409A AND THE
REGULATIONS ISSUED THEREUNDER.


 


(L)                                     “STOCK PLAN”—MEANS THE COMPANY’S 1991
EXECUTIVE STOCK INCENTIVE PLAN.


 


3.    ADMINISTRATION OF THE PLAN


 


THE PLAN SHALL BE ADMINISTERED BY THE BOARD OR THE COMMITTEE APPOINTED BY IT AND
COMPOSED OF TWO OR MORE DIRECTORS WHO ARE NOT EMPLOYEES OF THE COMPANY. THE
COMMITTEE SHALL BE CONSTITUTED SO AS TO ENABLE THE PLAN TO COMPLY WITH THE
ADMINISTRATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE. THE COMMITTEE
SHALL SERVE AT THE PLEASURE OF THE BOARD AND SHALL HAVE SUCH POWERS AS THE BOARD
MAY FROM TIME TO TIME CONFER UPON IT.


 

PART I AWARDS

 


4.    FORM OF AWARDS


 


THE PLAN IS DESIGNED TO PROVIDE INCENTIVES FOR PARTICIPANTS BY THE MAKING OF
AWARDS OF SUPPLEMENTAL COMPENSATION (“AWARDS”). THE COMMITTEE, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, MAY MAKE AWARDS TO A PARTICIPANT IN ANY ONE, OR IN
ANY COMBINATION, OF THE FOLLOWING FORMS:


 


(A)                                  CASH AWARDS AS PROVIDED IN PART IA OF THE
PLAN (“CASH AWARDS”);


 


(B)                                 ANNUAL PERFORMANCE AWARDS AS PROVIDED IN
PART IB OF THE PLAN (“ANNUAL PERFORMANCE AWARDS”);


 


(C)                                  PERFORMANCE AWARDS (“PERFORMANCE AWARDS”)
OR OTHER FORMS OF AWARDS AS PROVIDED IN PART IC OF THE PLAN; AND


 


(D)                                 LONG-TERM PERFORMANCE AWARDS AS PROVIDED IN
PART ID OF THE PLAN (“LONG-TERM PERFORMANCE AWARDS”).


 


AWARDS MAY BE MADE TO A PARTICIPANT WHETHER OR NOT HE OR SHE RECEIVES AN AWARD
OR OPTION UNDER THE STOCK PLAN. CASH AWARDS, PERFORMANCE AWARDS AND OTHER FORMS
OF AWARDS PURSUANT TO PART IC WILL BE BASED ON A PARTICIPANT’S PERFORMANCE IN
THOSE AREAS FOR WHICH THE PARTICIPANT IS DIRECTLY RESPONSIBLE. PERFORMANCE FOR
THIS PURPOSE MAY BE MEASURED BY THE ACHIEVEMENT OF SPECIFIC MANAGEMENT GOALS
SUCH AS, BUT NOT LIMITED TO, AN INCREASE IN EARNINGS OR THE OPERATING CASH FLOW
OF THE COMPANY, OUTSTANDING INITIATIVE OR ACHIEVEMENT IN ANY DEPARTMENT OF THE
COMPANY, OR ANY OTHER STANDARDS SPECIFIED BY THE COMMITTEE. ANNUAL PERFORMANCE
AWARDS WILL BE BASED EXCLUSIVELY ON THE CRITERIA SET FORTH IN PART IB. LONG-TERM
PERFORMANCE AWARDS WILL BE BASED EXCLUSIVELY ON THE

 

2

--------------------------------------------------------------------------------


 


CRITERIA SET FORTH IN PART ID.


 


NO AWARD UNDER THE PLAN IS PAYABLE IN COMMON STOCK OR PREFERRED STOCK OF THE
COMPANY.


 


5.    MAXIMUM AMOUNT AVAILABLE FOR THE ACCRUAL OF AWARDS FOR ANY YEAR


 


(A)                                  NO ACCRUAL FOR AWARDS SHALL BE MADE
HEREUNDER (OR UNDER THE STOCK PLAN) FOR ANY YEAR UNLESS CASH DIVIDENDS OF NOT
LESS THAN TEN CENTS ($.10) PER SHARE (AS ADJUSTED AS HEREAFTER PROVIDED) HAVE
BEEN DECLARED ON THE OUTSTANDING CLASS A AND CLASS B COMMON STOCK OF THE COMPANY
DURING SUCH YEAR. IF AT ANY TIME THE COMPANY SHALL TAKE ANY ACTION, WHETHER BY
STOCK DIVIDEND, STOCK SPLIT, COMBINATION OF SHARES, OR OTHERWISE, WHICH RESULTS
IN AN INCREASE OR DECREASE IN THE NUMBER OF SHARES OF CLASS A AND/OR CLASS B
COMMON STOCK THERETOFORE ISSUED AND OUTSTANDING, OR THE COMPANY RECLASSIFIES OR
OTHERWISE CHANGES ITS ISSUED AND OUTSTANDING CLASS A AND/OR CLASS B COMMON STOCK
(OTHER THAN IN PAR VALUE) OR THE COMPANY AND ONE OR MORE CORPORATIONS MERGE AND
THE COMPANY IS THE SURVIVING CORPORATION OF SUCH MERGER, THEN THE COMMITTEE
SHALL MAKE AN EQUITABLE ADJUSTMENT TO THE PROVISIONS OF THIS SECTION 5(A) TO
TAKE ACCOUNT OF SUCH EVENT.


 


(B)                                 IN THE EVENT THAT THE ABOVE CONDITION IS MET
FOR ANY YEAR DURING THE CONTINUANCE OF THIS PLAN, THE MAXIMUM AGGREGATE AMOUNT
THAT MAY BE ACCRUED FOR AWARDS UNDER THE PLAN AND THE STOCK PLAN FOR SUCH YEAR
SHALL BE 4% OF INCOME BEFORE INCOME TAXES. THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY MAKE ADJUSTMENTS IN INCOME BEFORE INCOME TAXES TO TAKE ACCOUNT
OF EXTRAORDINARY, UNUSUAL OR INFREQUENTLY OCCURRING EVENTS AND TRANSACTIONS,
CHANGES IN ACCOUNTING PRINCIPLES THAT SUBSTANTIALLY AFFECT THE FOREGOING, OR
SUCH OTHER CIRCUMSTANCES AS THE COMMITTEE MAY DETERMINE WARRANT SUCH ADJUSTMENT.


 


(C)                                  AS SOON AS FEASIBLE AFTER THE CLOSE OF EACH
YEAR, THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY SHALL
DETERMINE AND REPORT THE MAXIMUM AMOUNT THAT MAY BE ACCRUED FOR AWARDS FOR SUCH
YEAR UNDER THE FORMULA DESCRIBED IN SECTION 5(B), SUBJECT TO THE SECOND SENTENCE
OF SUCH SECTION.


 


(D)                                 IF AMOUNTS ARE ACCRUED IN ANY YEAR UNDER THE
FORMULA DESCRIBED IN THIS SECTION 5 AND ARE NOT AWARDED IN FULL IN SUCH YEAR
UNDER THE PLAN AND THE STOCK PLAN, SUCH UNAWARDED AMOUNTS MAY, IN THE DISCRETION
OF THE COMMITTEE, BE CARRIED FORWARD AND BE AVAILABLE FOR AWARDS UNDER THIS PLAN
AND UNDER THE STOCK PLAN IN ANY FUTURE YEAR WITHOUT REGARD TO THE PROVISIONS OF
SECTIONS 5(A) OR (B) OF THE PLAN APPLICABLE TO AWARDS MADE IN SUCH YEAR.


 


(E)                                  AWARDS UNDER THE PLAN FOR ANY YEAR MAY NOT
EXCEED THE SUM OF (I) THE AMOUNT ACCRUED FOR SUCH YEAR UNDER SECTION 5(B) ABOVE,
PLUS (II) UNAWARDED ACCRUED AMOUNTS CARRIED FORWARD FROM PREVIOUS YEARS UNDER
SECTION 5(D) ABOVE, PLUS (III) AMOUNTS THAT MAY BECOME AVAILABLE FOR AWARDS
PURSUANT TO THE LAST SENTENCE OF SECTION 7(C) HEREOF, MINUS (X) THE AMOUNT OF
INTEREST EQUIVALENTS ALLOCATED DURING SUCH YEAR PURSUANT TO SECTION 10(B)
HEREOF, AND MINUS (Y) THE AMOUNT OF AWARDS MADE FOR SUCH YEAR UNDER THE STOCK
PLAN VALUED AS SET FORTH IN SECTION 13(E) OF THE STOCK PLAN (AND ANY INTEREST OR
DIVIDEND EQUIVALENTS ALLOCATED DURING SUCH YEAR PURSUANT TO SECTIONS 15(C), 24
AND 27A THEREOF).


 


6.    DETERMINATION OF AWARDS AND PARTICIPANTS


 


(A)                                  AS PROMPTLY AS PRACTICABLE AFTER THE END OF
EACH YEAR, THE COMMITTEE MAY MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS
AND LONG-TERM PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH
IN PARTS IB AND ID, RESPECTIVELY) FOR SUCH YEAR AND DETERMINE THE AMOUNTS TO BE
CARRIED FORWARD FOR AWARDS IN FUTURE YEARS. THE COMMITTEE MAY ALSO, IN ITS
DISCRETION, MAKE AWARDS (OTHER THAN ANNUAL PERFORMANCE AWARDS AND

 

3

--------------------------------------------------------------------------------


 


LONG-TERM PERFORMANCE AWARDS, WHICH ARE TO BE MADE EXCLUSIVELY AS SET FORTH IN
PARTS IB AND ID, RESPECTIVELY) PRIOR TO THE END OF THE YEAR BASED ON AMOUNTS
AVAILABLE UNDER CLAUSES (II) AND (III) OF SECTION 5(E) AND REASONABLE ESTIMATES
OF THE ACCRUAL FOR THE YEAR IN QUESTION.


 


(B)                                 THE COMMITTEE SHALL HAVE ABSOLUTE DISCRETION
TO DETERMINE THE KEY EMPLOYEES WHO ARE TO RECEIVE AWARDS (OTHER THAN ANNUAL
PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE AWARDS, WHICH ARE TO BE MADE
EXCLUSIVELY AS SET FORTH IN PARTS IB AND ID, RESPECTIVELY) UNDER THE PLAN FOR
ANY YEAR AND TO DETERMINE THE AMOUNT OF SUCH AWARDS BASED ON SUCH CRITERIA AND
FACTORS AS THE COMMITTEE IN ITS SOLE DISCRETION MAY DETERMINE, SUCH AS THE
COMPANY’S OPERATING CASH FLOW AND OVERALL FINANCIAL PERFORMANCE. RECOMMENDATIONS
AS TO THE KEY EMPLOYEES WHO ARE TO RECEIVE AWARDS (INCLUDING ANNUAL PERFORMANCE
AWARDS AND LONG-TERM PERFORMANCE AWARDS) UNDER THE PLAN FOR ANY YEAR AND TO THE
AMOUNT AND FORM OF SUCH AWARDS SHALL, HOWEVER, BE MADE TO THE COMMITTEE BY THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY. THE FACT THAT AN EMPLOYEE IS SELECTED AS
ELIGIBLE FOR AN AWARD SHALL NOT MEAN, HOWEVER, THAT SUCH EMPLOYEE WILL
NECESSARILY RECEIVE AN AWARD.


 


(C)                                  A PERSON WHOSE EMPLOYMENT TERMINATES DURING
THE YEAR OR WHO IS GRANTED A LEAVE OF ABSENCE DURING THE YEAR MAY, IN THE
DISCRETION OF THE COMMITTEE AND UNDER SUCH RULES AS THE COMMITTEE MAY FROM TIME
TO TIME PRESCRIBE, BE GIVEN AN AWARD WITH RESPECT TO THE PERIOD OF SUCH PERSON’S
SERVICE DURING SUCH YEAR.


 


7.    METHOD AND TIME OF PAYMENT OF AWARDS


 


(A)                                  AWARDS SHALL BE PAID IN FULL AS SOON AS
PRACTICABLE AFTER THE AWARD IS MADE; PROVIDED, HOWEVER, THAT PAYMENT OF ANNUAL
PERFORMANCE AWARDS AND LONG-TERM PERFORMANCE AWARDS SHALL BE SUBJECT TO THE
PROVISIONS OF PARTS IB AND ID, RESPECTIVELY; AND PROVIDED FURTHER, THAT THE
PAYMENT OF ANY OR ALL AWARDS MAY BE DEFERRED, DIVIDED INTO ANNUAL INSTALLMENTS,
OR MADE SUBJECT TO SUCH OTHER CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION
MAY AUTHORIZE UNDER SUCH RULES AND REGULATIONS AS MAY BE ADOPTED FROM TIME TO
TIME BY THE COMMITTEE.


 


(B)                                 THE COMMITTEE’S RULES AND REGULATIONS MAY
INCLUDE PROCEDURES BY WHICH A PARTICIPANT EXPRESSES A PREFERENCE TO THE
COMMITTEE AS TO THE FORM OF AWARD OR METHOD OF PAYMENT OF AN AWARD BUT THE FINAL
DETERMINATION AS TO THE FORM AND THE TERMS AND CONDITIONS OF ANY AWARD SHALL
REST SOLELY WITH THE COMMITTEE.


 


(C)                                  AWARDS DEFERRED UNDER THE PLAN SHALL BECOME
PAYABLE TO THE PARTICIPANT OR, IN THE EVENT OF THE PARTICIPANT’S DEATH, AS
SPECIFIED IN SECTION 14 HEREOF, IN SUCH MANNER, AT SUCH TIME OR TIMES (WHICH MAY
BE EITHER BEFORE OR AFTER TERMINATION OF SERVICE), AND SUBJECT TO SUCH
CONDITIONS AS THE COMMITTEE IN ITS SOLE DISCRETION SHALL DETERMINE. IN ANY YEAR
THE COMMITTEE SHALL HAVE THE DISCRETION TO SET ASIDE, FOR PAYMENT IN SUCH YEAR
OR ANY FUTURE YEAR, INTEREST ON ANY DEFERRED AWARD; PROVIDED, HOWEVER, THAT THE
TOTAL AMOUNT OF SUCH INTEREST SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT
AVAILABLE FOR AWARDS UNDER SECTION 5 OF THE PLAN. ANY FORFEITED DEFERRED AWARDS
SHALL BE CARRIED FORWARD AND BE AVAILABLE FOR AWARDS IN ANY FUTURE YEAR WITHOUT
REGARD TO THE PROVISIONS OF SECTIONS 5(A) OR (B) OF THE PLAN.


 


8.    INDIVIDUAL AGREEMENTS


 


(A)                                  THE COMMITTEE MAY IN ITS DISCRETION REQUIRE
THAT EACH PARTICIPANT RECEIVING AN AWARD ENTER INTO AN AGREEMENT WITH THE
COMPANY WHICH SHALL CONTAIN SUCH TERMS AND CONDITIONS AS THE COMMITTEE MAY IN
ITS DISCRETION REQUEST.

 

4

--------------------------------------------------------------------------------


 


(B)                                 THE COMMITTEE MAY CANCEL ANY UNEXPIRED,
UNPAID OR DEFERRED AWARD AT ANY TIME IF THE PARTICIPANT IS NOT IN COMPLIANCE
WITH ALL APPLICABLE PROVISIONS OF THE AGREEMENT REFERRED TO ABOVE, IF ANY, AND
THE PLAN.


 


9.    STATUS OF PARTICIPANTS


 


NO PARTICIPANT IN THE PLAN SHALL HAVE ANY INTEREST IN ANY SPECIFIC ASSETS OF THE
COMPANY BY REASON OF THE FACT THAT DEFERRED AWARDS ARE TO BE RECORDED AS BEING
HELD FOR SUCH PARTICIPANT’S ACCOUNT TO BE PAID IN INSTALLMENTS IN THE FUTURE.
THE INTEREST OF ALL PARTICIPANTS SHALL DERIVE FROM AND BE DETERMINED SOLELY BY
THE TERMS AND PROVISIONS OF THE PLAN SET FORTH HEREIN.


 


PART IA CASH AWARDS


 


10.                               DETERMINATION OF CASH AWARDS


 


(A)                                  EACH YEAR THE COMMITTEE SHALL DESIGNATE
THOSE PARTICIPANTS WHO SHALL RECEIVE CASH AWARDS UNDER THIS PART OF THE PLAN.
CASH AWARDS MAY BE PAID IMMEDIATELY, IN INSTALLMENTS OR ON A DEFERRED DATE, AS
THE COMMITTEE IN ITS DISCRETION MAY PROVIDE.


 


(B)                                 IF THE COMMITTEE DETERMINES THAT SOME
PORTION OF A CASH AWARD TO A PARTICIPANT SHALL BE TREATED AS A DEFERRED CASH
AWARD AND BE PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE PARTICIPANT
WILL BE NOTIFIED IN WRITING AT THE TIME SUCH CASH AWARD IS MADE WHEN SUCH
DEFERRED CASH AWARD SHALL BE PAID AND OVER WHAT PERIOD OF TIME. THE COMMITTEE
SHALL HAVE DISCRETION TO PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO
INTEREST, AT SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON ANY DEFERRED CASH
AWARD. ANY AMOUNTS PROVIDED FOR PURSUANT TO THE PRECEDING SENTENCE SHALL BECOME
PAYABLE IN SUCH MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS AS
THE COMMITTEE SHALL IN ITS SOLE DISCRETION DETERMINE; PROVIDED, HOWEVER, THAT
(I) THE TIME AND CONDITIONS FOR PAYMENT SHALL BE PROVIDED IN WRITING TO THE
PARTICIPANT AT THE TIME THE CASH AWARD IS GRANTED, AND (II) THE TOTAL AMOUNT OF
SUCH INTEREST SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS
UNDER THE FORMULA DESCRIBED IN SECTION 5 OF THE PLAN.


 


(C)                                  NOTWITHSTANDING THE PRECEDING, AS REQUIRED
BY CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED WITH RESPECT TO A DEFERRED
CASH AWARD ON ACCOUNT OF A SEPARATION FROM SERVICE TO A PARTICIPANT WHO IS A
SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION FROM SERVICE BEFORE THE DATE WHICH
IS 6 MONTHS AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE. THE
COMMITTEE SHALL HAVE DISCRETION TO PROVIDE FOR THE PAYMENT OF AN AMOUNT
EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON ANY
DELAYED PAYMENT. THE ACCUMULATED POSTPONED AMOUNT, WITH INTEREST FOR THE PERIOD
OF DELAY IF APPLICABLE, SHALL BE PAID TO THE PARTICIPANT IN A LUMP SUM PAYMENT
ON THE 10TH DAY AFTER THE END OF THE SIX-MONTH PERIOD. PAYMENT OF THE
ACCUMULATED POSTPONED AMOUNT (AND INTEREST, IF APPLICABLE) SHALL BE TREATED AS
MADE ON THE SPECIFIED DATE IF THE PAYMENT IS MADE AT SUCH DATE OR A LATER DATE
WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE SPECIFIED DATE (PROVIDED THE PARTICIPANT MAY NOT, DIRECTLY OR
INDIRECTLY, DESIGNATE THE YEAR OF PAYMENT).


 


IF THE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE PAYMENT OF
POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION 409A SHALL BE
PAID AS SPECIFIED IN SECTION 14 HEREOF WITHIN 90 DAYS OF THE DATE OF
PARTICIPANT’S DEATH.

 

PART IB ANNUAL PERFORMANCE AWARDS

 

5

--------------------------------------------------------------------------------


 


 


 


11.                               DETERMINATION OF ANNUAL PERFORMANCE AWARDS


 


(A)                                  GENERAL. EACH YEAR THE COMMITTEE MAY MAKE
ANNUAL PERFORMANCE AWARDS UNDER THIS PART OF THE PLAN; PROVIDED THAT NO
PARTICIPANT MAY BE ELIGIBLE TO RECEIVE AN ANNUAL PERFORMANCE AWARD HEREUNDER AND
UNDER THE STOCK PLAN IN THE SAME YEAR.


 


(B)                                 CERTAIN DEFINITIONS. FOR THE PURPOSES OF
THIS PART IB, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED:


 


“AFFECTED OFFICERS” SHALL MEAN THOSE EXECUTIVE OFFICERS OF THE COMPANY WHOSE
COMPENSATION IS REQUIRED TO BE DISCLOSED IN THE COMPANY’S ANNUAL PROXY STATEMENT
RELATING TO THE ELECTION OF DIRECTORS.


 


“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE CODE (OR ANY SUCCESSOR
PROVISION), AND “REGULATIONS” SHALL MEAN THE REGULATIONS PROMULGATED THEREUNDER,
AS FROM TIME TO TIME IN EFFECT.


 


“ELIGIBLE PARTICIPANTS” SHALL HAVE THE MEANING SET FORTH IN SUBSECTION (C)
BELOW.


 


“PERFORMANCE ADJUSTMENT” MEANS, FOR ANY YEAR, A FACTOR RANGING FROM 0% TO 200%,
BASED UPON THE ACHIEVEMENT OF PERFORMANCE GOAL TARGETS ESTABLISHED BY THE
COMMITTEE, THAT, WHEN MULTIPLIED BY AN ELIGIBLE PARTICIPANT’S TARGET AWARD,
DETERMINES THE AMOUNT OF SUCH ELIGIBLE PARTICIPANT’S ANNUAL PERFORMANCE AWARD
FOR SUCH YEAR.


 


“PERFORMANCE GOAL” MEANS, FOR ANY YEAR, THE BUSINESS CRITERIA SELECTED BY THE
COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH YEAR OF THE COMPANY (OR OF A
DIVISION, SUBSIDIARY OR GROUP THEREOF) FROM ONE OR MORE OF THE FOLLOWING:


 


(I)                            EARNINGS PER SHARE OF THE COMPANY FOR THE YEAR;


 


(II)                         NET INCOME OF THE COMPANY FOR THE YEAR;


 


(III)                      RETURN ON ASSETS OF THE COMPANY FOR THE YEAR (NET
INCOME OF THE COMPANY FOR THE YEAR DIVIDED BY AVERAGE TOTAL ASSETS DURING SUCH
YEAR);


 


(IV)                     RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY FOR THE
YEAR (NET INCOME OF THE COMPANY FOR THE YEAR DIVIDED BY AVERAGE STOCKHOLDER’S
EQUITY DURING SUCH YEAR);


 


(V)                        OPERATING PROFIT OR OPERATING MARGINS OF THE COMPANY
OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR;


 


(VI)                     CASH FLOW OF THE COMPANY OR OF A DIVISION, SUBSIDIARY
OR GROUP THEREOF FOR THE YEAR;


 


(VII)                  INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT THE END OF
EACH YEAR;


 


(VIII)               REVENUE GROWTH OF THE COMPANY OR OF A DIVISION, SUBSIDIARY
OR GROUP THEREOF FOR THE YEAR; AND


 


(IX)                       IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE COMPANY
OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE YEAR.


 


“PERFORMANCE GOAL TARGET” MEANS, FOR ANY PERFORMANCE GOAL, THE LEVELS OF
PERFORMANCE DURING A YEAR UNDER SUCH PERFORMANCE GOAL ESTABLISHED BY THE
COMMITTEE TO DETERMINE THE

 

6

--------------------------------------------------------------------------------


 


PERFORMANCE ADJUSTMENT TO AN ELIGIBLE PARTICIPANT’S TARGET AWARD FOR SUCH YEAR.


 


“TARGET AWARD” MEANS, FOR ANY YEAR, WITH RESPECT TO AN ELIGIBLE PARTICIPANT, THE
DOLLAR AMOUNT SET BY THE COMMITTEE THAT, WHEN MULTIPLIED BY THE APPLICABLE
PERFORMANCE ADJUSTMENT, DETERMINES SUCH ELIGIBLE PARTICIPANT’S ANNUAL
PERFORMANCE AWARD.


 


(C)                                  ELIGIBILITY. ANNUAL PERFORMANCE AWARDS ARE
AVAILABLE EACH YEAR ONLY TO PLAN PARTICIPANTS WHO ARE DESIGNATED BY THE
COMMITTEE, PRIOR TO MARCH 31 OF SUCH YEAR (OR PRIOR TO SUCH LATER DATE AS
PERMITTED BY CODE SECTION 162(M) AND THE REGULATIONS), AS LIKELY TO BE AFFECTED
OFFICERS FOR SUCH YEAR, WHOSE ANNUAL SALARY AND BONUS FOR SUCH YEAR ARE EXPECTED
TO EXCEED $1,000,000 AND WHO ARE NOT DESIGNATED BY THE COMMITTEE AS ELIGIBLE FOR
AN ANNUAL PERFORMANCE AWARD UNDER THE STOCK PLAN FOR SUCH YEAR (“ELIGIBLE
PARTICIPANTS”).


 


(D)                                 DETERMINATION OF ANNUAL PERFORMANCE AWARDS.
PRIOR TO MARCH 31 OF EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED BY CODE
SECTION 162(M) AND THE REGULATIONS), THE COMMITTEE WILL DETERMINE THE ELIGIBLE
PARTICIPANTS FOR SUCH YEAR, WILL DESIGNATE THOSE ELIGIBLE PARTICIPANTS WHO WILL
BE ENTITLED TO EARN AN ANNUAL PERFORMANCE AWARD FOR SUCH YEAR UNDER THIS PLAN,
AND WILL ESTABLISH FOR EACH SUCH ELIGIBLE PARTICIPANT FOR SUCH YEAR: (I) A
TARGET AWARD, (II) ONE OR MORE PERFORMANCE GOALS, AND (III) FOR EACH SUCH
PERFORMANCE GOAL, A PERFORMANCE GOAL TARGET, THE METHOD BY WHICH ACHIEVEMENT
THEREOF WILL BE MEASURED AND A SCHEDULE OF PERFORMANCE ADJUSTMENT FACTORS
CORRESPONDING TO VARYING LEVELS OF PERFORMANCE GOAL TARGET ACHIEVEMENT. IN THE
EVENT MORE THAN ONE PERFORMANCE GOAL IS ESTABLISHED FOR ANY ELIGIBLE
PARTICIPANT, THE COMMITTEE SHALL AT THE SAME TIME ESTABLISH THE WEIGHTING OF
EACH SUCH PERFORMANCE GOAL IN DETERMINING SUCH ELIGIBLE PARTICIPANT’S ANNUAL
PERFORMANCE AWARD. NOTWITHSTANDING ANYTHING IN THIS PART IB TO THE CONTRARY, THE
ANNUAL PERFORMANCE AWARD PAYABLE TO ANY ELIGIBLE PARTICIPANT IN ANY YEAR MAY NOT
EXCEED $3.0 MILLION.


 


(E)                                  PAYMENT OF ANNUAL PERFORMANCE AWARDS.
SUBJECT TO SUBSECTION (F) BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO
WHICH THE PERFORMANCE GOAL TARGET OR TARGETS UNDER THE PERFORMANCE GOAL OR GOALS
HAVE BEEN MET OR EXCEEDED, ANNUAL PERFORMANCE AWARDS WILL BE PAID BY MARCH 15
AFTER THE END OF THE YEAR TO WHICH THEY RELATE, UNLESS ADMINISTRATIVELY
IMPOSSIBLE TO DO SO. IF PERMITTED BY THE REGULATIONS AND CODE SECTION 162(M),
THE COMMITTEE MAY DETERMINE TO PAY A PORTION OF AN ANNUAL PERFORMANCE AWARD IN
DECEMBER OF THE YEAR TO WHICH IT RELATES. THE COMMITTEE MAY NOT INCREASE THE
AMOUNT OF AN ANNUAL PERFORMANCE AWARD THAT WOULD OTHERWISE BE PAYABLE UPON
ACHIEVEMENT OF THE PERFORMANCE TARGET OR TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE
PARTICIPANT’S ANNUAL PERFORMANCE AWARD IN ITS DISCRETION. SUBJECT TO SECTION
6(C) ABOVE, NO ANNUAL PERFORMANCE AWARD WILL BE PAYABLE TO ANY ELIGIBLE
PARTICIPANT WHO IS NOT AN EMPLOYEE OF THE COMPANY ON THE LAST DAY OF THE YEAR TO
WHICH SUCH ANNUAL PERFORMANCE AWARD RELATES.


 


(F)                                    DEFERRAL OF ANNUAL PERFORMANCE AWARDS. IF
THE COMMITTEE DETERMINES THAT SOME PORTION OF AN ANNUAL PERFORMANCE AWARD TO AN
ELIGIBLE PARTICIPANT SHALL BE TREATED AS A DEFERRED ANNUAL PERFORMANCE AWARD AND
BE PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE ELIGIBLE PARTICIPANT
WILL BE NOTIFIED IN WRITING AT THE TIME SUCH ANNUAL PERFORMANCE AWARD IS GRANTED
WHEN SUCH DEFERRED ANNUAL PERFORMANCE AWARD SHALL BE PAID AND OVER WHAT PERIOD
OF TIME. THE COMMITTEE SHALL HAVE DISCRETION TO PROVIDE FOR THE PAYMENT OF AN
AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED BY THE COMMITTEE, ON
ANY DEFERRED ANNUAL PERFORMANCE AWARD. ANY AMOUNTS PROVIDED FOR PURSUANT TO THE
PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH A MANNER, AT SUCH TIME OR TIMES,
AND SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE SHALL IN ITS SOLE DISCRETION
DETERMINE; PROVIDED,

 

7

--------------------------------------------------------------------------------


 


HOWEVER, THAT (I) THE TIME AND CONDITIONS FOR PAYMENT SHALL BE PROVIDED IN
WRITING TO THE PARTICIPANT AT THE TIME THE ANNUAL PERFORMANCE AWARD IS GRANTED,
AND (II) THE TOTAL AMOUNT OF SUCH INTEREST SHALL BE DEDUCTED FROM THE MAXIMUM
AMOUNT AVAILABLE FOR AWARDS UNDER THE FORMULA DESCRIBED IN SECTION 5 OF THE
PLAN.


 


(G)                                 CODE SECTION 162(M). IT IS THE INTENT OF THE
COMPANY THAT ANNUAL PERFORMANCE AWARDS SATISFY, AND THIS PART IB BE INTERPRETED
IN A MANNER THAT SATISFIES, THE APPLICABLE REQUIREMENTS OF CODE SECTION 162(M)
AND THE REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR ANNUAL PERFORMANCE
AWARDS TO AFFECTED OFFICERS IS NOT DISALLOWED IN WHOLE OR IN PART BY OPERATION
OF CODE SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR OF ANY ANNUAL
PERFORMANCE AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH SUCH INTENT, THAT
PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT.
TO THE EXTENT OF ANY IRRECONCILABLE CONFLICT WITH SUCH INTENT, SUCH PROVISION
SHALL BE DEEMED VOID AS APPLICABLE TO ELIGIBLE PARTICIPANTS.


 


(H)                                 CODE SECTION 409A. TO THE EXTENT NECESSARY
TO COMPLY WITH CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED WITH RESPECT TO A
DEFERRED ANNUAL PERFORMANCE AWARD AS A RESULT OF SEPARATION FROM SERVICE TO AN
ELIGIBLE PARTICIPANT WHO IS A SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION FROM
SERVICE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE ELIGIBLE
PARTICIPANT’S SEPARATION FROM SERVICE. THE COMMITTEE SHALL HAVE DISCRETION TO
PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR
RATES FIXED BY THE COMMITTEE, ON ANY DELAYED PAYMENT. THE ACCUMULATED POSTPONED
AMOUNT, WITH INTEREST FOR THE PERIOD OF DELAY IF APPLICABLE, SHALL BE PAID TO
THE ELIGIBLE PARTICIPANT IN A LUMP SUM PAYMENT ON THE 10TH DAY AFTER THE END OF
THE SIX-MONTH PERIOD. PAYMENT OF THE ACCUMULATED POSTPONED AMOUNT (AND INTEREST,
IF APPLICABLE) SHALL BE TREATED AS MADE ON THE SPECIFIED DATE IF THE PAYMENT IS
MADE AT SUCH DATE OR A LATER DATE WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY
THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE SPECIFIED DATE (PROVIDED THE
ELIGIBLE PARTICIPANT MAY NOT, DIRECTLY OR INDIRECTLY, DESIGNATE THE YEAR OF
PAYMENT).


 


IF THE ELIGIBLE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE
PAYMENT OF POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION
409A SHALL BE PAID AS SPECIFIED IN SECTION 14 HEREOF WITHIN 90 DAYS OF THE DATE
OF ELIGIBLE PARTICIPANT’S DEATH.


 

PART IC PERFORMANCE AND OTHER AWARDS

 


12.                               DETERMINATION OF PERFORMANCE AND OTHER AWARDS


 


(A)                                  EACH YEAR THE COMMITTEE IN ITS SOLE
DISCRETION MAY AUTHORIZE OTHER FORMS OF AWARDS SUCH AS, BUT NOT LIMITED TO,
PERFORMANCE AWARDS, IF THE COMMITTEE DEEMS IT APPROPRIATE TO DO SO IN ORDER TO
FURTHER THE PURPOSES OF THE PLAN.


 


(B)                                 A “PERFORMANCE AWARD” SHALL MEAN AN AWARD
WHICH ENTITLES THE PARTICIPANT TO RECEIVE CASH OR OTHER COMPENSATION, OR ANY
COMBINATION THEREOF, IN AN AMOUNT WHICH DEPENDS UPON THE FINANCIAL PERFORMANCE
OF THE COMPANY DURING A STATED PERIOD OF MORE THAN ONE YEAR. PERFORMANCE FOR
THIS PURPOSE MAY BE MEASURED BY THE GROWTH IN BOOK VALUE OF THE COMMON STOCK OF
THE COMPANY, AN INCREASE IN PER SHARE EARNINGS OF THE COMPANY, AN INCREASE IN
OPERATING CASH FLOW OR ANY OTHER INDICATORS SPECIFIED BY THE COMMITTEE. THE
COMMITTEE SHALL ALSO FIX THE PERIOD DURING WHICH SUCH PERFORMANCE IS TO BE
MEASURED, THE VALUE OF A PERFORMANCE AWARD FOR PURPOSES OF PROVIDING FOR THE
ACCRUAL PURSUANT TO SECTION 5 OF THE PLAN AND THE FORM OF PAYMENT TO BE MADE IN
RESPECT OF THE PERFORMANCE AWARD.

 

8

--------------------------------------------------------------------------------


 

PART ID LONG-TERM PERFORMANCE AWARDS

 


13.                               DETERMINATION OF LONG-TERM PERFORMANCE AWARDS


 


(A)                                  GENERAL. EACH YEAR THE COMMITTEE SHALL
DESIGNATE THOSE PARTICIPANTS WHO SHALL BE ELIGIBLE TO RECEIVE LONG-TERM
PERFORMANCE AWARDS UNDER THIS PART OF THE PLAN.


 


(B)                                 CERTAIN DEFINITIONS. FOR PURPOSES OF THIS
PART ID, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED:


 


“CODE SECTION 162(M)” SHALL MEAN SECTION 162(M) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (OR ANY SUCCESSOR PROVISION), AND “REGULATIONS” SHALL MEAN THE
REGULATIONS PROMULGATED THEREUNDER, AS FROM TIME TO TIME IN EFFECT.


 


“ELIGIBLE PARTICIPANTS” SHALL MEAN CERTAIN KEY BUSINESS LEADERS AND SENIOR
MANAGEMENT OF THE COMPANY AS DETERMINED IN THE DISCRETION OF THE COMMITTEE.


 


“LONG-TERM PERFORMANCE GOAL” MEANS, FOR ANY PERFORMANCE PERIOD, THE BUSINESS
CRITERIA SELECTED BY THE COMMITTEE TO MEASURE THE PERFORMANCE DURING SUCH
PERFORMANCE PERIOD OF THE COMPANY (OR OF A DIVISION, SUBSIDIARY OR GROUP
THEREOF) FROM ONE OR MORE OF THE FOLLOWING:


 


(I)                            EARNINGS PER SHARE OF THE COMPANY FOR THE
PERFORMANCE PERIOD;


 


(II)                         NET INCOME OF THE COMPANY FOR THE PERFORMANCE
PERIOD;


 


(III)                         RETURN ON ASSETS OF THE COMPANY FOR THE
PERFORMANCE PERIOD (NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD DIVIDED
BY AVERAGE TOTAL ASSETS FOR SUCH PERFORMANCE PERIOD);


 


(IV)                        RETURN ON STOCKHOLDER’S EQUITY OF THE COMPANY FOR
THE PERFORMANCE PERIOD (NET INCOME OF THE COMPANY FOR THE PERFORMANCE PERIOD
DIVIDED BY AVERAGE STOCKHOLDER’S EQUITY FOR SUCH PERFORMANCE PERIOD);


 


(V)                           OPERATING PROFIT OR OPERATING MARGINS OF THE
COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE
PERIOD;


 


(VI)                        CASH FLOW OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD;


 


(VII)                     INCREASE IN SHAREHOLDER VALUE AS DETERMINED AT THE END
OF THE PERFORMANCE PERIOD;


 


(VIII)                  REVENUE GROWTH OF THE COMPANY OR OF A DIVISION,
SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE PERIOD; AND


 


(IX)                          IMPROVED USE OF CAPITAL AND/OR ASSETS OF THE
COMPANY OR OF A DIVISION, SUBSIDIARY OR GROUP THEREOF FOR THE PERFORMANCE
PERIOD.


 


“LONG-TERM PERFORMANCE GOAL TARGET” MEANS, FOR ANY LONG-TERM PERFORMANCE GOAL,
THE LEVELS OF PERFORMANCE DURING A PERFORMANCE PERIOD UNDER SUCH LONG-TERM
PERFORMANCE GOAL ESTABLISHED BY THE COMMITTEE TO DETERMINE AN ELIGIBLE
PARTICIPANT’S MAXIMUM LONG-TERM PERFORMANCE AWARD.


 


“PERFORMANCE PERIOD” MEANS THE PERIOD IN EXCESS OF ONE YEAR COMMENCING ON
JANUARY 1 OF

 

9

--------------------------------------------------------------------------------


 


THE YEAR IN WHICH THE COMMITTEE MAKES THE LONG-TERM PERFORMANCE AWARD TO AN
ELIGIBLE PARTICIPANT.


 


(C)                                  ELIGIBILITY. LONG-TERM PERFORMANCE AWARDS
ARE AVAILABLE EACH YEAR TO ELIGIBLE PARTICIPANTS WHO ARE DESIGNATED BY THE
COMMITTEE, PRIOR TO MARCH 31 OF SUCH YEAR (OR PRIOR TO SUCH LATER DATE AS
PERMITTED BY CODE SECTION 162(M) AND THE REGULATIONS).


 


(D)                                 DETERMINATION OF LONG-TERM PERFORMANCE
AWARDS. PRIOR TO MARCH 31 OF EACH YEAR (OR PRIOR TO SUCH LATER DATE AS PERMITTED
BY CODE SECTION 162(M) AND THE REGULATIONS), THE COMMITTEE WILL DESIGNATE THE
ELIGIBLE PARTICIPANTS WHO WILL BE ENTITLED TO EARN A LONG-TERM PERFORMANCE AWARD
FOR SUCH PERFORMANCE PERIOD UNDER THIS PLAN, AND WILL ESTABLISH FOR EACH SUCH
ELIGIBLE PARTICIPANT FOR SUCH PERFORMANCE PERIOD, (I) ONE OR MORE LONG-TERM
PERFORMANCE GOALS, AND (II) FOR EACH SUCH LONG-TERM PERFORMANCE GOAL, A
LONG-TERM PERFORMANCE GOAL TARGET AND THE METHOD BY WHICH ACHIEVEMENT THEREOF
WILL BE MEASURED. IN THE EVENT THAT MORE THAN ONE LONG-TERM PERFORMANCE GOAL IS
ESTABLISHED FOR ANY ELIGIBLE PARTICIPANT, THE COMMITTEE SHALL AT THE SAME TIME
ESTABLISH THE WEIGHTING OF EACH SUCH LONG-TERM PERFORMANCE GOAL IN DETERMINING
SUCH ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE AWARD. NOTWITHSTANDING
ANYTHING IN THIS SECTION 13 TO THE CONTRARY, THE LONG-TERM PERFORMANCE AWARD
PAYABLE TO ANY ELIGIBLE PARTICIPANT IN ANY PERFORMANCE PERIOD MAY NOT EXCEED
$3.0 MILLION.


 


(E)                                  PAYMENT OF LONG-TERM PERFORMANCE AWARDS.
SUBJECT TO SUBSECTION (F) BELOW, PROVIDED THE COMMITTEE CERTIFIES THE EXTENT TO
WHICH THE LONG-TERM PERFORMANCE GOAL TARGET OR TARGETS UNDER THE LONG-TERM
PERFORMANCE GOAL OR GOALS HAVE BEEN MET OR EXCEEDED, LONG-TERM PERFORMANCE
AWARDS WILL BE PAID IN CASH BY MARCH 15 AFTER THE END OF THE YEAR IN WHICH THE
PERFORMANCE PERIOD ENDS, UNLESS ADMINISTRATIVELY IMPOSSIBLE TO DO SO. IF
PERMITTED BY THE REGULATIONS AND CODE SECTION 162(M), THE COMMITTEE MAY
DETERMINE TO PAY A PORTION OF A LONG-TERM PERFORMANCE AWARD IN DECEMBER OF THE
LAST YEAR OF THE PERFORMANCE PERIOD TO WHICH IT RELATES. THE COMMITTEE MAY NOT
INCREASE THE AMOUNT OF A LONG-TERM PERFORMANCE AWARD THAT WOULD OTHERWISE BE
PAYABLE UPON THE ACHIEVEMENT OF THE LONG-TERM PERFORMANCE GOAL TARGET OR
TARGETS, BUT IT MAY REDUCE ANY ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE
AWARD IN ITS DISCRETION. SUBJECT TO SECTIONS 6(C) AND 13(G), NO LONG-TERM
PERFORMANCE AWARD WILL BE PAYABLE TO ANY ELIGIBLE PARTICIPANT WHO IS NOT AN
EMPLOYEE OF THE COMPANY ON THE LAST DAY OF THE PERFORMANCE PERIOD TO WHICH SUCH
LONG-TERM PERFORMANCE AWARD RELATES.


 


(F)                                  DEFERRAL OF LONG-TERM PERFORMANCE AWARDS.
IF THE COMMITTEE DETERMINES THAT SOME PORTION OF A LONG-TERM PERFORMANCE AWARD
TO AN ELIGIBLE PARTICIPANT SHALL BE TREATED AS A DEFERRED LONG-TERM PERFORMANCE
AWARD AND PAYABLE IN ANNUAL OR OTHER PERIODIC INSTALLMENTS, THE ELIGIBLE
PARTICIPANT WILL BE NOTIFIED IN WRITING AT THE TIME SUCH LONG-TERM PERFORMANCE
AWARD IS GRANTED WHEN SUCH DEFERRED LONG-TERM PERFORMANCE AWARD SHALL BE PAID
AND OVER WHAT PERIOD OF TIME. THE COMMITTEE SHALL HAVE THE DISCRETION TO PROVIDE
FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR RATES FIXED
BY THE COMMITTEE, ON ANY DEFERRED LONG-TERM PERFORMANCE AWARD. ANY AMOUNTS
PROVIDED FOR PURSUANT TO THE PRECEDING SENTENCE SHALL BECOME PAYABLE IN SUCH
MANNER, AT SUCH TIME OR TIMES, AND SUBJECT TO SUCH CONDITIONS AS THE COMMITTEE
SHALL IN ITS SOLE DISCRETION DETERMINE; PROVIDED, HOWEVER, THAT (I) THE TIME AND
CONDITIONS FOR PAYMENT SHALL BE PROVIDED IN WRITING TO THE PARTICIPANT AT THE
TIME THE LONG-TERM PERFORMANCE AWARD IS GRANTED, AND (II)  THE TOTAL AMOUNT OF
SUCH INTEREST SHALL BE DEDUCTED FROM THE MAXIMUM AMOUNT AVAILABLE FOR AWARDS
UNDER THE FORMULA DESCRIBED IN SECTION 5 OF THE PLAN.


 


(G)                                 TERMINATION OF EMPLOYMENT BECAUSE OF DEATH,
DISABILITY OR

 

10

--------------------------------------------------------------------------------


 


RETIREMENT. IN THE EVENT THAT AN ELIGIBLE PARTICIPANT TERMINATES EMPLOYMENT
BECAUSE OF DEATH, DISABILITY OR RETIREMENT, SUCH ELIGIBLE PARTICIPANT, OR IN THE
EVENT OF DEATH SUCH PERSON AS DETERMINED IN ACCORDANCE WITH SECTION 14, SHALL BE
PAID A PRO RATA PORTION OF SUCH ELIGIBLE PARTICIPANT’S LONG-TERM PERFORMANCE
AWARD THAT WOULD OTHERWISE BE PAYABLE UPON THE ACHIEVEMENT OF THE LONG-TERM
PERFORMANCE GOAL TARGET OR TARGETS HAD THE PARTICIPANT CONTINUED EMPLOYMENT
UNTIL THE END OF THE PERFORMANCE PERIOD. SUCH PRO RATA LONG-TERM PERFORMANCE
AWARD SHALL BE PAID ON THE 30TH DAY AFTER THE END OF THE PERFORMANCE PERIOD TO
WHICH SUCH LONG-TERM PERFORMANCE AWARD RELATES.


 


(H)                                 CODE SECTION 162(M). IT IS THE INTENT OF THE
COMPANY THAT LONG-TERM PERFORMANCE AWARDS SATISFY, AND THIS SECTION 13 BE
INTERPRETED IN A MANNER THAT SATISFIES, THE APPLICABLE REQUIREMENT OF CODE
SECTION 162(M) AND THE REGULATIONS SO THAT THE COMPANY’S TAX DEDUCTION FOR
LONG-TERM PERFORMANCE AWARDS TO ELIGIBLE PARTICIPANTS IS NOT DISALLOWED IN WHOLE
OR IN PART BY OPERATION OF CODE SECTION 162(M). IF ANY PROVISION OF THIS PLAN OR
OF ANY LONG-TERM PERFORMANCE AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH
SUCH INTENT, THAT PROVISION SHALL BE INTERPRETED AND DEEMED AMENDED SO AS TO
AVOID SUCH CONFLICT. TO THE EXTENT OF ANY IRRECONCILABLE CONFLICT WITH SUCH
INTENT, SUCH PROVISION SHALL BE DEEMED VOID AS APPLICABLE TO ANY PARTICIPANT
WHOSE COMPENSATION IS SUBJECT TO CODE SECTION 162(M).


 


(I)                                   CODE SECTION 409A. TO THE EXTENT NECESSARY
TO COMPLY WITH CODE SECTION 409A, NO AMOUNT SHALL BE DELIVERED WITH RESPECT TO A
DEFERRED LONG-TERM PERFORMANCE AWARD AS A RESULT OF SEPARATION FROM SERVICE TO
AN ELIGIBLE PARTICIPANT WHO IS A SPECIFIED EMPLOYEE ON THE DATE OF SEPARATION
FROM SERVICE BEFORE THE DATE WHICH IS 6 MONTHS AFTER THE DATE OF THE ELIGIBLE
PARTICIPANT’S SEPARATION FROM SERVICE. THE COMMITTEE SHALL HAVE DISCRETION TO
PROVIDE FOR THE PAYMENT OF AN AMOUNT EQUIVALENT TO INTEREST, AT SUCH RATE OR
RATES FIXED BY THE COMMITTEE, ON ANY DELAYED PAYMENT. THE ACCUMULATED POSTPONED
AMOUNT, WITH INTEREST FOR THE PERIOD OF DELAY IF APPLICABLE, SHALL BE PAID TO
THE ELIGIBLE PARTICIPANT IN A LUMP SUM PAYMENT ON THE 10TH DAY AFTER THE END OF
THE SIX-MONTH PERIOD. PAYMENT OF THE ACCUMULATED POSTPONED AMOUNT (AND INTEREST,
IF APPLICABLE) SHALL BE TREATED AS MADE ON THE SPECIFIED DATE IF THE PAYMENT IS
MADE AT SUCH DATE OR A LATER DATE WITHIN THE SAME CALENDAR YEAR, OR IF LATER, BY
THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE SPECIFIED DATE (PROVIDED THE
ELIGIBLE PARTICIPANT MAY NOT, DIRECTLY OR INDIRECTLY, DESIGNATE THE YEAR OF
PAYMENT).


 


IF THE ELIGIBLE PARTICIPANT DIES DURING THE POSTPONEMENT PERIOD PRIOR TO THE
PAYMENT OF POSTPONED AMOUNT, THE AMOUNTS WITHHELD ON ACCOUNT OF CODE SECTION
409A SHALL BE PAID AS SPECIFIED IN SECTION 14 HEREOF WITHIN 90 DAYS OF THE DATE
OF ELIGIBLE PARTICIPANT’S DEATH.


 


PART II GENERAL PROVISIONS


 


14.                               NON-ALIENATION OF BENEFITS


 

Except as herein specifically provided, no right or unpaid benefit under this
Plan shall be subject to alienation, assignment, pledge or charge and any
attempt to alienate, assign, pledge or charge the same shall be void. If any
Participant or person entitled to the benefits hereunder should attempt to
alienate, assign, pledge or charge any benefit hereunder, then such benefit
shall, in the discretion of the Committee, cease. Notwithstanding the foregoing,
rights and benefits hereunder shall pass by will or the laws of descent and
distribution in the following order: (i) to beneficiaries so designated by the
Participant; if none, then (ii) to a legal representative of the Participant; if
none, then (iii) to the persons entitled thereto as determined by a court of
competent jurisdiction. Awards so passing shall be made at such times and in
such manner as if the Participant were living.

 

11

--------------------------------------------------------------------------------


 


15.                               WITHHOLDING OR DEDUCTION FOR TAXES


 


IF AT ANY TIME SPECIFIED HEREIN FOR THE MAKING OF ANY PAYMENT TO ANY PARTICIPANT
OR BENEFICIARY, ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION IN THE PREMISES SHALL REQUIRE THE COMPANY TO WITHHOLD, OR TO MAKE
ANY DEDUCTION FOR, ANY TAXES OR TAKE ANY OTHER ACTION IN CONNECTION WITH THE
PAYMENT THEN TO BE MADE, SUCH PAYMENT SHALL BE DEFERRED UNTIL SUCH WITHHOLDING
OR DEDUCTION SHALL HAVE BEEN PROVIDED FOR BY THE PARTICIPANT OR BENEFICIARY, OR
OTHER APPROPRIATE ACTION SHALL HAVE BEEN TAKEN.


 


16.                               ADMINISTRATION EXPENSES


 


THE ENTIRE EXPENSE OF ADMINISTERING THIS PLAN SHALL BE BORNE BY THE COMPANY.


 


17.                               GENERAL CONDITIONS


 


(A)                                  THE BOARD IN ITS DISCRETION MAY FROM TIME
TO TIME AMEND, SUSPEND OR TERMINATE ANY OR ALL OF THE PROVISIONS OF THIS PLAN,
PROVIDED THAT THE BOARD MAY NOT MAKE ANY AMENDMENT WHICH MATERIALLY AFFECTS THE
PROVISIONS OF SECTIONS 5(A) OR (B) OF THE PLAN WITHOUT THE CONSENT AND APPROVAL
OF THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES OF CLASS A AND CLASS B
COMMON STOCK OF THE COMPANY ENTITLED TO VOTE THEREON, VOTING TOGETHER AS ONE
CLASS. THE FOREGOING PROVISIONS SHALL NOT BE CONSTRUED TO PREVENT THE COMMITTEE
FROM EXERCISING ITS DISCRETION, OR TO LIMIT SUCH DISCRETION, TO ADJUST THE
PROVISIONS OF SECTIONS 5(A) AND (B) HEREOF AS EXPRESSLY PERMITTED THEREBY OR
OTHERWISE TO EXERCISE ANY DISCRETION TO THE EXTENT EXPRESSLY AUTHORIZED
HEREUNDER.


 


(B)                                 NOTHING CONTAINED IN THE PLAN SHALL PROHIBIT
THE COMPANY FROM ESTABLISHING INCENTIVE COMPENSATION ARRANGEMENTS IN ADDITION TO
THIS PLAN AND THE STOCK PLAN. PAYMENTS MADE UNDER ANY SUCH SEPARATE ARRANGEMENTS
SHALL NOT BE INCLUDED IN OR CONSIDERED A PART OF THE MAXIMUM AMOUNT AVAILABLE
FOR AWARDS UNDER THE PLAN AND STOCK PLAN AND SHALL NOT BE CHARGED AGAINST THE
AMOUNT AVAILABLE FOR AWARDS UNDER THE PLAN AND STOCK PLAN FOR ANY YEAR. IN THE
DISCRETION OF THE COMMITTEE, EMPLOYEES SHALL BE ELIGIBLE TO PARTICIPATE IN SUCH
OTHER ARRANGEMENTS, AS WELL AS THE PLAN AND STOCK PLAN, IN THE SAME YEAR.


 


(C)                                  NOTHING IN THIS PLAN SHALL BE DEEMED TO
LIMIT IN ANY WAY THE RIGHT OF THE COMPANY TO TERMINATE A PARTICIPANT’S
EMPLOYMENT WITH THE COMPANY AT ANY TIME.


 


(D)                                 THE COMMITTEE MAY PROMULGATE RULES AND
REGULATIONS RELATING TO THE ADMINISTRATION AND INTERPRETATION OF, AND PROCEDURES
UNDER, THE PLAN. ANY DECISION OR ACTION TAKEN BY THE COMPANY, THE BOARD OR THE
COMMITTEE ARISING OUT OF OR IN CONNECTION WITH THE CONSTRUCTION, ADMINISTRATION,
INTERPRETATION AND EFFECT OF THE PLAN SHALL BE CONCLUSIVE AND BINDING UPON ALL
PARTICIPANTS AND ANY PERSON CLAIMING UNDER OR THROUGH ANY PARTICIPANT.


 


(E)                            NO MEMBER OF THE BOARD OR OF THE COMMITTEE SHALL
BE LIABLE FOR ANY ACT OR ACTION, WHETHER OF COMMISSION OR OMISSION, TAKEN BY ANY
OTHER MEMBER OR BY ANY OFFICER, AGENT OR EMPLOYEE, NOR FOR ANYTHING DONE OR
OMITTED TO BE DONE BY SUCH DIRECTOR EXCEPT IN CIRCUMSTANCES INVOLVING ACTUAL BAD
FAITH.


 


18.                               CODE SECTION 409A


 


IT IS THE INTENT OF THE COMPANY THAT, TO THE EXTENT THE PLAN AS TO ANY AWARD
CONSTITUTES A NONQUALIFIED DEFERRED COMPENSATION PLAN WITHIN THE MEANING OF CODE
SECTION 409A, THE PLAN AS TO SUCH AWARD BE INTERPRETED IN A MANNER THAT
SATISFIES THE REQUIREMENTS OF CODE SECTION 409A. IF ANY PROVISION OF THE PLAN OR
OF ANY AWARD WOULD OTHERWISE FRUSTRATE OR CONFLICT WITH SUCH INTENT, THAT
PROVISION SHALL BE

 

12

--------------------------------------------------------------------------------


 


INTERPRETED AND DEEMED AMENDED SO AS TO AVOID SUCH CONFLICT. WITHOUT LIMITING
THE FOREGOING, TO THE EXTENT THE PLAN OR AWARD PROVIDES THE COMMITTEE WITH THE
DISCRETION TO DETERMINE THE TIME OR FORM OF PAYMENT OF AN AWARD (INCLUDING ANY
EARNINGS OR INTEREST CREDIT), AND/OR DEFER OR ACCELERATE THE TIME OF PAYMENT OF
AN AWARD (INCLUDING ANY EARNINGS OR INTEREST CREDIT), THE COMMITTEE SHALL
EXERCISE SUCH DISCRETION ONLY AT SUCH TIME AND IN SUCH MANNER AS COMPLIES WITH
CODE SECTION 409A. NOTWITHSTANDING ANYTHING IN THE PLAN OR ANY AWARD TO THE
CONTRARY, DISTRIBUTIONS OF CODE SECTION 409A NONQUALIFIED DEFERRED COMPENSATION
TO BE MADE UPON A TERMINATION OF EMPLOYMENT MAY ONLY BE MADE UPON A CODE SECTION
409A “SEPARATION FROM SERVICE” OR OTHER EVENT PERMITTED BY CODE SECTION 409A,
AND IN A MANNER PERMITTED BY CODE SECTION 409A OR AN APPLICABLE EXEMPTION.


 


19.                               TRANSITION


 


UPON THE EFFECTIVENESS OF THIS PLAN, AND THE STOCK PLAN, SUCH PLANS REPLACED THE
COMPANY’S EXECUTIVE INCENTIVE COMPENSATION PLAN (“EICP”), EXCEPT THAT THE EICP
SHALL CONTINUE TO GOVERN OPTIONS AND AWARDS OF RESTRICTED STOCK OUTSTANDING
UNDER THE EICP. NO FURTHER AWARDS WILL BE MADE UNDER THE EICP, AND ALL AMOUNTS
ACCRUED FOR AWARDS UNDER THE EICP AND UNAWARDED WERE CARRIED FORWARD AND MADE
AVAILABLE FOR AWARDS UNDER THE PLAN AND AWARDS UNDER THE STOCK PLAN.


 


20.                               EFFECTIVE DATES


 

The Plan became effective for periods beginning after January 1, 1991 upon the
approval by the holders of a majority of the outstanding shares of Class A and
Class B Common Stock of the Company entitled to vote thereon at the 1991 Annual
Meeting, in person or by proxy, voting together as a single class. No Awards may
be granted under the Plan after December 31, 2010, or such earlier expiration
date as may be designated by resolution of the Board.

 

13

--------------------------------------------------------------------------------